Citation Nr: 1041113	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-33 243	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 for posttraumatic stress disorder (PTSD), based on hospital 
treatment in excess of 21 days.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to August 1977 and 
from February 1979 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a September 2007 rating decision, the St. Louis RO, in part, 
denied a total disability rating based on individual 
unemployability (TDIU).  The RO continued the denial in an 
October 2007 rating decision.  

In August 2009, jurisdiction over the case was transferred to the 
RO in Wichita, Kansas.  

In a November 2009 rating decision, the Wichita RO granted 
service connection for posttraumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating effective December 3, 
2007.  Within the decision, the RO also indicated the denial of a 
temporary total evaluation based on hospitalization from March 9, 
2009 to April 24, 2009.  In a February 2010 rating decision, the 
RO formally considered and explicitly denied a temporary total 
evaluation for PTSD based on hospital treatment in excess of 21 
days.

The Board is aware that the Veteran submitted additional evidence 
in October 2010, after the most recent supplemental statement of 
the case (SSOC) was issued in April 2010.  38 C.F.R. § 20.1304(c) 
(2009) states that any "pertinent" evidence submitted by the 
Veteran which is accepted by the Board must be referred to the 
agency of original jurisdiction (AOJ) for review, unless this 
procedural right is waived by the Veteran.  No such waiver was 
received in this instance.  However, upon review of the evidence, 
the Board finds that it is either duplicative or cumulative of 
evidence of record previously associated with the claims file.  
The evidence consists of duplicate copies of a letter from a VA 
social worker, a patient handout on PTSD, and a letter from a VA 
psychiatrist.  The evidence also consists of a letter from a VA 
social worker noting continued treatment for PTSD, a letter 
advising the Veteran of VA's response to a senator (the actual 
response is already of record), an appointment list noting 
continued treatment for PTSD, and statements of the Veteran's 
contentions, all of which are already documented in the claims 
file.  As such, the Board finds that this evidence is essentially 
cumulative in nature and amounts to a repeat of evidence and 
statements already of record.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claims to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2009).

The issue of entitlement to a temporary total rating under 38 
C.F.R. § 4.29 for PTSD, based on hospital treatment in excess of 
21 days is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD (rated as 30 
percent), hallux valgus of the right foot status post 
bunionectomy with traumatic arthritis (rated as 10 percent), and 
hallux valgus of the left foot status post bunionectomy and 
second toe arthrodesis with traumatic arthritis (rated as 10 
percent), for a combined evaluation of 50 percent.

2.  The Veteran's service connected disabilities, alone, do not 
preclude him from securing or following substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a TDIU, to include submission for extraschedular 
consideration under 38 C.F.R. § 4.16(b), are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for a 
TDIU in the September 2007 rating decision, he was provided 
notice of the VCAA in August 2007.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  The letter also provided notice pertaining to the 
downstream effective date element of his claim.

All relevant evidence necessary for an equitable resolution of 
the issue herein decided has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, records from the 
Social Security Administration (SSA), VA outpatient treatment 
reports, VA examination reports, and statements from the Veteran 
and his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Analysis

In June 2007 correspondence, the Veteran indicated that his 
service-connected bilateral hammer toes status post bunionectomy 
causes pain constantly to the point that he cannot work.  He 
added that it was one of the causes of his unemployment.

On his August 2007 TDIU claim form, he indicated that his 
service-connected bilateral hammer toes status post bunionectomy 
prevented him from securing or following any substantially 
gainful occupation.  He also indicated that he last worked full-
time in 2001 and became too disabled to work in 2004, but that he 
did not leave his last job because of his service-connected 
bilateral foot disability.  He also noted that he had graduated 
from high school but had no other education or training prior to 
becoming too disabled to work.

On his December 2007 notice of disagreement (NOD), he stated that 
he was mentally and physically unable to work, citing his PTSD.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran is service-connected for PTSD (rated as 30 percent), 
hallux valgus of the right foot status post bunionectomy with 
traumatic arthritis (rated as 10 percent), and hallux valgus of 
the left foot status post bunionectomy and second toe arthrodesis 
with traumatic arthritis (rated as 10 percent), for a combined 
evaluation of 50 percent.  Thus, he does not meet the above 
percentage standards of 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Such cases should be submitted to the VA Director of the 
Compensation and Pension Service for extra-schedular 
consideration when a veteran is unemployable by reason of 
service-connected disabilities, but fails to meet the percentage 
standards of 38 C.F.R. § 4.16(a).  In such a submission, there 
should be a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an 
extra-schedular basis in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

While the record indicates that the Veteran has not worked full-
time since at least 2001, the record also indicates that other, 
nonservice-connected, disabilities have been the cause of his 
inability to obtain and retain substantially gainful employment.  
Of note, March 1993 SSA records reflect that he has been unable 
to work due to gunshot wounds to the legs.  A September 2007 VA 
examination report reflects the examiner's opinion that the 
Veteran's bilateral hammer toes/hallux valgus have no significant 
occupational effects.  The report also indicates that the reason 
provided by the Veteran for his unemployment was his nonservice-
connected gunshot wounds to the legs.  A September 2009 VA 
examination report reflects a post-service work history of being 
fired for tardiness and missing days due to substance abuse, and 
unemployment since 1993 after being shot in the legs.  The 
examiner assigned a Global Assessment of Functioning (GAF) score 
of 65, which indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  
Thus, the Board finds that his PTSD has only mild occupational 
effects.  Lastly, VA treatment notes dated from October to 
December 2009 reflect continuing treatment for chronic hepatitis 
C, another nonservice-connected disability.  

Given the above, the Board finds that the record fails to show 
that any of the Veteran's service-connected disabilities have 
caused him to be unable to obtain or retain substantially gainful 
employment.  Rather, the evidence shows that his history of 
substance abuse and gunshot wounds to the legs has resulted in 
his unemployability.

For these reasons, the Board concludes that the record evidence 
establishes that the Veteran's service-connected disabilities, 
alone, do not prevent him from securing or following a 
substantially gainful occupation, and as such he does not meet 
the criteria for a TDIU.  Thus, there is no basis for referral of 
this case for extra-schedular consideration.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A TDIU is denied.





REMAND

As noted above, in a February 2010 rating decision, the RO denied 
a temporary total evaluation under 38 C.F.R. § 4.29 for PTSD, 
based on of hospital treatment in excess of 21 days.  In March 
2010, the Veteran submitted an Appeal Process Election form 
referencing the denial of this claim.  The Veteran continues to 
contest the denial of this same claim in an April 2010 
correspondence.  The Board broadly construes these documents to 
constitute a valid and timely NOD to the February 2010 rating 
decision.  By filing an NOD, the Veteran has initiated appellate 
review of the issue.  The next step in the appellate process is 
for the RO to issue to the Veteran a statement of the case (SOC).  
See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  Consequently, this matter must be remanded 
to the RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his 
representative an SOC addressing the issue of 
entitlement to a temporary total rating under 
38 C.F.R. § 4.30, for PTSD, based on hospital 
treatment in excess of 21 days.  Along with 
the SOC, the RO must furnish to the Veteran 
and his representative a VA Form 9 and afford 
him the applicable time period for perfecting 
an appeal as to this issue.

The Veteran and his representative are hereby 
reminded that appellate consideration of this 
issue may be obtained only if a timely appeal 
is perfected as to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


